TRIAL COURT OFFICIAL'S
         REQUEST             FOR EXTENSION OF TIME TO FILE RECORD
                                                                                              FILED IN
                                                                                       12th COURT OF APPEALS
                                                                                            TYLER, TEXAS
Court of Appeals No. (If known):      12 -     15      -       00138         -    CR
                                                                                       6/10/2015 4:58:46 PM
                                                                                            CATHY S. LUSK
Trial Court Style:     State of Texas v. Juan Merino                                            Clerk


Trial Court & County: 123rd District, Shelby County                         Trial Court No.: 14CR-19231

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: June 15, 2015

Anticipated Number of Pages of Record:        650 to 700

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either           pay
the required fee or to make arrangements to pay the fee for preparing the record.
o       my duties listed below preclude working on this record:



o
X       Other. (Explain.):     We are in jury trial this week and next week, which goes beyond due date. I
                               have edited 385 pages of approximately 650-700 pages. I need to complete
                               editing, proofread, then format exhibits for filing.        July 15, 2015
I anticipate this record will be completed and forwarded to the 12th Court of Appeals by                , and I
hereby request an additional 30               days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

 June 10, 2015
Date                                                       Signature        /s/ Terri Anders Hudson

 936-598-9928                                              Terri Anders Hudson
Office Phone Number                               Printed Name

___________________________________
 tlahudson@yahoo.com
E-mail Address (if available)                              Official Title   Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name: John D. Reeves                                         Name:      Kenneth Florence, District Attorney

Address: 1007 Grant Street                                   Address: 200 San Augustine St., Suite 12

             Lufkin, TX 75901                                             Center, TX 75935

Phone no.: 936-632-1609                                      Phone no.:      936-598-2489

Attorney for: Juan Merino                                    Attorney for:     The State of Texas
 via fax: 936-632-1640                                       via fax:        936-598-4106



Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for:                                                Attorney for:



Additional                               information,                                   if                     any: